DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 11-17 of U.S. Patent No. 10581265. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets similarly recite: a wireless power device comprising a boost circuit, a switch arrangement, an inductor included in a resonator, a request for high voltage, etc. The recited storage device of the instant application is the same as the first capacitor included in the resonator of the ‘265 patent. The ‘265 patent is seen to be anticipatory with respect to the instant application in the following manner:
Instant application claims
Patent 10581265 claims
1
1
2
2
3
1
4
4
5
5
6
4, 5
7
11
8
12
9
13
10
14
11
15
12
16
13
17



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen et al. U.S. 20140028110.
Regarding claim 1, Petersen discloses a wireless power device comprising: 
a boosting circuit [Figs. 7 and 17, MOSFET bridge 718/418; a portion of FET bridge 418 functions as a boost converter par. 0100:  … if the duty cycle of the FET bridge rectifier circuit 418 is controlled, the bridge can work as a boost converter in one stage …] configured to generate a high voltage [par. 0082, 0073: … Like the receiver, the voltage and current can be traded off against each other. In this example, the voltages and currents in the system are relatively high. One can adjust the tuning to lower the voltage and/or current at the receiver if the load is lower]; and 
a switch arrangement circuit [Figs. 7 and 17, MOSFET bridge 718/418; another portion of FET bridge 418 functions as a switched rectifier par. 0097: … the rectifier circuit 406 at the receiver can be made up of FETs 418 which can be controlled to form a circuit functioning as a synchronous rectifier …] configured to selectively transmit energy to the boosting circuit, for the generating of the high voltage, using an inductor [Figs. 7 and 17, inductor Ly] included in a resonator [comprising Ly and Cy; pars. 0048, 0100] and in response to a build-up request for the high voltage [pars. 0006, 0017: … controlling a current delivered to a DC load connected to the receive resonator by comparing an actual current at the DC load to a current requested by the DC load and adjusting an angle or a magnitude of a voltage at the DC load to match the requested current See also Figs. 7, 16 and 17; pars. 0096-0104, 0106-0108, 0114-0117]; and
a storage device [Fig. 17, capacitor Cl. Note that Fig. 16 depicts the capacitor as part of the converter. Note also that the load in Fig. 17 can be a battery i.e. a storage device, par. 0015, 0016, 0127] configured to store a resonant voltage generated by a resonance of the resonator [pars. 0062, 0127, 0128; capacitor Cl stores and discharges the voltage passed by MOSFET bridge 718/418. When the load is a battery, the battery is also charged and thus energy is stored, pars. 0016, 0127].
Regarding claim 2, Petersen discloses wherein the switch arrangement circuit [Fig. 7, MOSFET bridge 718; Fig. 17, one stage of FET bridge 418 functions as a switched rectifier] is configured to iteratively transmit the energy [par. 0097 the switching of FETs 418 iteratively sends energy whenever each switch is cycled on/off] for the generating of the high voltage to the boosting circuit until a voltage stored in the boosting circuit reaches the high voltage [pars. 0006, 0017]. 
Regarding claim 4, Petersen discloses the wireless power device of claim 1, wherein the storage device comprises a first capacitor [Fig. 17, the receiver resonator 404 comprises inductor Ly, capacitor Cy] configured to store the resonant voltage, wherein the energy selectively transmitted to the boosting circuit includes at least one of energy corresponding to the resonant voltage stored in the first capacitor [par. 0097] or energy charged in a battery [the load in Fig. 17 can be a battery i.e. under charge, par. 0015, 0016, 0127]. 
Regarding claim 5, Petersen discloses wherein the storage device comprises a second capacitor configured to store the energy charged in the battery [par. 0097], and 
wherein the switch arrangement circuit is configured to transmit the energy charged in the battery [Figs. 16 and 17, the load is a battery;  par. 0015] to the boosting circuit using the inductor [note that Petersen’s circuit can operate the power flow in reverse: i.e. using the charged battery as a source, hence the “energy charged in the battery” will flow back to the rectifier, booster, etc. par. 0106] and to transmit, to the boosting circuit, energy stored by at least one of the first capacitor [Fig. 17, the receiver resonator 404 comprises capacitor Cy] or a second capacitor configured to store the energy charged in the battery [par. 0097]. 
Regarding claim 6, Petersen discloses the wireless power device of claim 1, further comprising the resonator configured to resonate to generate a resonant voltage in response to receipt of wireless power by the inductor [Fig. 17, the receiver resonator 404 comprises inductor Ly, capacitor Cy], and configured to build energy, in the inductor [inductor Ly], provided by the switch arrangement circuit during the use of the inductor for the selective transmitting of energy to the boosting circuit [par. 0100: …The boost converter uses the impedance of the resonator as the inductor of a switching regulator, so the need for an additional inductor is eliminated]. 



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. U.S. 20140028110 in view of Wu et al. U.S. 20150155095.
Regarding claim 3, Petersen discloses the wireless power device of claim 1, wherein the boosting circuit comprises: l. Note that Fig. 16 depicts the capacitor as part of the converter] 
Petersen does not disclose: wherein the boosting circuit comprises: a diode configured to transmit energy transmitted from the switch arrangement circuit. 
Wu discloses a boosting circuit [Fig. 1B, secondary converter 108, par. 0101 The depicted DC-to-DC converter is a simple buck converter, but may be any DC-to-DC converter topology, such as a buck-derived converter, a boost-derived converter, a buck-boost converter, a cuk converter, etc.] comprising a diode [diode Dd] configured to transmit energy transmitted from the switch arrangement circuit [Petersen’s switched rectifier in Fig. 17 is equivalent to Wu’s diode rectification circuit in Fig. 1B, par. 0101, The depicted rectification section 124 includes a rectification circuit, depicted as a box with a rectifier]; and a capacitor [Ddc] configured to store the transmitted energy by the diode [par. 0101].
Petersen and Wu are analogous converter circuits for suppling battery loads. Furthermore, Wu is evidence that ordinary skill in the art would utilize a diode (and capacitor) as part of the output of a boost converter [as shown in Fig. 1B and described at par. 0101]. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the diode/capacitor arrangement, as taught by Wu, into Petersen’s converter for the benefit of filtering the output of the converter and/or providing a dc link circuit to allow for continuous voltage supplied to the battery during intervals of the converter switching.

Allowable Subject Matter
Claims 7-13 are tentatively allowed pending addressing of the double patenting rejection above.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or suggest, “a voltage generating method of a wireless power receiver, the method comprising: … generating the high voltage from a low voltage by storing energy in a boosting circuit of the wireless power receiver, using a wireless power receiving inductor included in a resonator of the wireless power receiver during the high-voltage build-up operation mode” as recited in claim 7. Claims 8-13 depend from 7 and would be allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859